14-3246-pr
Hutchinson v. Watson

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 26th
day of June, two thousand fifteen.

PRESENT:           JOSÉ A. CABRANES,
                   ROSEMARY S. POOLER,
                   DENNY CHIN,
                                Circuit Judges.


ALTON C. HUTCHINSON,

                   Plaintiff-Appellant,

                            v.                                       No. 14-3246-pr

JOHN WATSON, General Counsel of New York State
Office of Victim Services et al.,

                   Defendants-Appellees.


FOR PLAINTIFF-APPELLANT:                              Alton C. Hutchinson, pro se, Malone, NY.

FOR DEFENDANTS-APPELLEES:                             No appearance.

     Appeal from a judgment of the United States District Court for the Northern District of
New York (Frederick J. Scullin, Jr., Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
         Plaintiff Alton C. Hutchinson, proceeding pro se, appeals from the District Court’s August
13, 2014 judgment dismissing his complaint, pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, for
failure to state a claim upon which relief could be granted. We assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.

         We review de novo a district court’s dismissal of a complaint pursuant to 28 U.S.C.
§ 1915(e)(2). Giano v. Goord, 250 F.3d 146, 149–50 (2d Cir. 2001). The complaint must plead
“enough facts to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007), and “allow[] the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although all allegations
contained in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.”
Id. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice,” and pleadings that “are no more than conclusions[] are not entitled to
the assumption of truth.” Id. at 678–79.

        Upon de novo review of the record and relevant law, we conclude that the District Court
correctly ruled that Hutchinson failed to allege facts sufficient to support his retaliation, conspiracy,
and equal protection claims. Accordingly, we affirm for the reasons stated in the District Court’s
well-reasoned and thorough August 13, 2014 order.

                                           CONCLUSION

       We have considered all of the arguments raised by Hutchinson on appeal and find them to
be without merit. For the reasons stated above, we AFFIRM the District Court’s August 13, 2014
judgment.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    2